Citation Nr: 0211849	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  94-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed left foot 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran 





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to March 
1971.  The veteran subsequent served in the Army National 
Guard from 1976 to 1979, with periods of active duty for 
training, including on May 16, 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
RO in Hartford, Connecticut.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in August 1998.  

In a decision promulgated in December 1999, the Board found 
that the veteran had presented a well-grounded claim of 
service connection for a left foot disorder and remanded the 
matter to the RO for additional development of the record.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for a 
left foot disability has been obtained.  

2.  The veteran's current disability manifested by bursitis 
or plantar fasciitis of the left heel and left tarsal tunnel 
syndrome is not shown to be due to the injury suffered during 
the period of active duty for training in 1976 or other event 
in service.  



CONCLUSION OF LAW

The veteran is not shown to have a left foot disability due 
to disease or injury that was incurred in or aggravated by a 
period of active duty for training.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5107(a), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law' s enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11- 2000 (2000).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the remand in December 1999, informed him of the evidence 
needed to support his claim.  VA has met its duty to inform 
the veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether he has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby).  

In this regard, the Board notes that, by virtue of a February 
2002 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in March 2001.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Historically, the RO denied the veteran's July 1992 claim of 
service connection for the residuals of a left foot injury in 
an August 1993 rating decision.  The veteran timely appealed 
that determination.  

A careful review of the service medical records shows that 
the veteran was treated for an injury to his left heel on May 
16, 1977 at an Army hospital, during a period of active duty 
for training in the Army National Guard of Connecticut.  The 
record notes that the veteran jumped off a top bunk onto his 
heel of the left foot on the side.  The examiner noted 
moderate swelling of the left heel.  An x-ray study revealed 
no fracture.  The impression was that of plantar fascial 
strain.  

The veteran was afforded a VA examination for joints in 
February 1993.  An examination of the left foot revealed 
moderate pes planus.  There was tenderness in the dorsal 
plantar aspect of the foot.  His range of motion was normal.  
The veteran could rise on his toes normally, but had pain on 
rocking backwards on his heels.  His strength was good.  X-
ray studies of the left foot revealed no gross abnormality 
except for some pes planus.  The impression was that of 
fasciitis; plantar fascia left foot manifested by complaints 
of pain, tenderness, and limping.  

A February 1997 report from a VA Rehabilitation Center 
reported that the veteran's plantar fascial strain of the 
left foot had required him to miss work for three weeks.  The 
left foot was reported to occasionally cramp in the arch area 
after prolonged standing.  

During his personal hearing before the undersigned Member of 
the Board in August 1998, the veteran reported that he had 
injured his left heel during service in the National Guard 
and still had pain in the left heel.  

In a December 1999 decision, the Board determined that the 
veteran had presented a well-grounded claim of service 
connection for a left heel disorder and remanded that matter 
back to the RO for further development of the record.  

The veteran indicated that he received all of the treatment 
for the left foot from a particular VA facility.  The record 
indicates that the VA obtained all of the available records 
from that facility with regard to the claim of service 
connection for a left foot disability.  

A May 2000 podiatry consultation note indicates that the 
veteran might have possible tarsal tunnel syndrome.  The 
veteran reported a tingling sensation in the sole of the 
foot.  A June 2000 podiatry note listed the diagnoses as (1) 
bursitis left heel/plantar fasciitis left heel; (2) tarsal 
tunnel syndrome secondary to above.  

The veteran was afforded a VA examination in March 2001 
pursuant to the directives of the December 1999 Board remand.  
Specifically, the examiner was asked to opine as to whether 
it was as least as likely as not that the veteran had a 
current left heel disability due to the injury during active 
duty for training in May 1977.  

The examiner noted the details of the veteran's heel injury 
during active duty for training in May 1977.  The examiner 
also reported that the veteran claimed to have continued 
difficulties with the left foot.  Specifically, the veteran 
reported pain under the left heel with radiation 
intermittently to the middle of his calf.  The pain was 
mostly present in the morning and then off and on during the 
day.  He reported having cramping in his left foot at night.  

The veteran also reported tingling affecting the medial 
malleolar area and the medial arch with radiation into the 
area of the left proximal first metatarsal.  The veteran 
reported having weakness during weight bearing on the left 
heel, but denied stiffness and swelling.  

On examination, the veteran's heel area was tender to 
pressure on the left side.  The pedal pulses were good.  
There was no indication of medial pr lateral instability.  
Both feet had a normal contour without evidence of swelling.  
Color was normal.  X-ray studies of the left foot were normal 
without any spur.  

The impression was that of status post acute strain, plantar 
fascia, left foot, 1977 while serving with the National 
Guard.  The examiner commented that the veteran's present 
condition of plantar fasciitis of the left heel was not 
thought to be related to the accident in May 1977.  The 
examiner explained that the condition was an intermittent 
condition that frequently affected otherwise normal people 
and that there was no evidence that the veteran had had 
continuity or repeat treatment after the original accident.  

Finally, the examiner noted that, based on the medical 
evidence then available, that the veteran might have tarsal 
tunnel syndrome, possibly involving the branch of the tibial 
nerve that was called "medial plantar nerve."  The examiner 
concluded, however, that the tarsal tunnel syndrome likewise 
could not be linked to the accident in May 1977.  The 
examiner deferred final assessment pending nerve conduction 
studies.  

The nerve conduction studies were conducted in March 2001 
subsequent to the VA examination.  The examiner provided an 
addendum in April 2001 noted that the March 2001 nerve 
studies indicated the presence of a left tarsal tunnel 
syndrome (mild), but that the previous conclusions still 
stood.  

In a letter received at the RO in January 2002, the veteran 
indicated that additional records should be obtained from a 
specific VA facility with regard to the claimed left foot 
disability.  In response, the RO again requested all medical 
records from the specific VA facility.  The records were 
received and the RO noted that the records were duplicative 
of materials already considered.  

In February 2002, the RO sent the veteran a letter explaining 
the directives of the VCAA, what was needed from the veteran 
to substantiate his claim, and what the VA was required to do 
to satisfy the duty to assist.  In response, the veteran 
indicated in that the RO had all the information relevant to 
his claim at that time.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Although the Board is cognizant of the veteran's assertion 
that his current left foot disability was due to an injury 
incurred in his period of active duty for training in 1977, 
he has submitted no competent evidence to support these lay 
assertions.  The medical evidence that is of record does not 
serve to link the current left foot disability to the injury 
in May 1977 during active duty for training.  

Moreover, the examiner in March 2001 specifically opined that 
the veteran's current disability was not likely related to 
the injury in May 1977.  The examiner explained that the 
condition was an intermittent condition that frequently 
affected otherwise normal people and that there was no 
evidence that the veteran had continuity or repeat treatment 
after the original accident.  

In an April 2001 addendum to the March 2001 examination 
report, the examiner also noted that nerve conduction studies 
showed the presence of a left foot tarsal tunnel syndrome, 
but that the tarsal tunnel syndrome likewise could not be 
linked to the accident in May 1977.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records whatsoever that would 
present a basis for relating the claimed left foot disability 
to disease or injury that was incurred in or aggravated by 
service or any period of active duty for training.  Absent 
competent evidence showing that he has current left foot 
disability due to injury or disease in service, claim of 
service connection must be denied.  

Accordingly, the Board concludes that service connection for 
a left foot disorder is not warranted.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  




ORDER

Service connection for a left foot disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

